Order issued October 1, 2012




                                             In The
                                (!nizrt uf .\ppra1i
                        Fift1! 3istrirt nf Jixai at 1aIta
                                      No. 05-12-01 280-Cs’


                IN RE IACHIAPP\N SURBIAH MUTHUKUMAR, Relator


                  Original Proceeding from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-02127-B


                                         ORDER
                        Before Justices MOITIS. Richter, and Lang-Miers

       Based on the Court’s opinion of this date. we DENY relator’s petition for writ of mandamus.

We OR1)ER that relator bear the costs of this original proceeding.



                                                                             Th




                                                    MiT1N R1CFrf
                                                    J U’STIC E